El Juez Asociado Sr. -Figueras,
emitió la opinión del tribunal.
Esta cansa se originó en la corte municipal de San Germán y pasó á la Corte de Distrito de Mayagüez, en virtud de re-curso de apelación que interpuso el acusado Esmeraldo Vélez. Celebrado ante esta última corte un nuevo juicio se le condenó en primero de febrero de 1907 por un delito contra el derecho electoral á la pena de cincuenta pesos de multa ó, en su de-fecto, á un mes de cárcel y costas.
También contra esta sentencia se interpuso recurso de ape-lación. Pero no se ha presentado aquí pliego de excepciones ni exposición del caso, ni siquiera alegato escrito.
La sentencia se ajusta al artículo 322 del Código de Enjui-ciamiento Criminal, y del récord no aparece que se haya come-tido ningún error fundamental.
Por cuyo razón, el fallo apelado debe confirmarse con las costas del recurso á cargo del apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, MacLeary y Wolf.